Case: 20-12553 Doc:5_ Filed: 07/31/20 Page: 1of 4

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF OKLAHOMA

In re: )
Stephen A Harry ; )
Tammy K Harry : ) Case No,
) Chapter 7
Debtor.. )
PAY ADVICE COVER SHEET

 

The following pay advice/income record information is filed on behalf of the debtors:
{ Pay advices are attached as follows:

Employer Beginning date Ending date

 

Debtor: Self employed see attached P&L

Joint Debtor: receives ss disability income

Debtor receives Social Security income

 

 

 

v1 The debtor certifies by his/her signature below that he/she has no pay records because: Self-employed
Datedon July 27 , 2020.
is! Stephen A Harry
Stephen A Harry
(Debtor Signature)

isi Tammy K Harry
Tammy K Harry

(Joint Signature)

(J Pro se Debtor

f¥] Represented by Counsel

Pro Se

(Attorney Signature)
Stephen A. Harry 20499

3030 NW Expressway

Suite 200

Oklahoma City, OK 73112
405-694-4353

405-213-1486
stephenaharry@sahlawoffice.com

Counsel for

Software Copyright (c} 1996-2020 Bast Case, LLC - www.bestcase.com Best Case Bankruptcy
Filed: 07/31/20 Page: 2 of 4

Doc: 5

Case: 20-12553

2020 Monthly P&L Stephen Harry

Income:

Expenses:

Jan $2,850.00
Feb $4,500.00
March $3,500.00
April $4,700.00
May $4,800.00
June $4,300.00
Total $24,650.00
Jan $1,600.00
Feb $1,200.00
March $1,490.00
April $1,900.00

May $1,400.00
June $1,100.00
Total 58,600.00
Net P&L $16,050.00

Lypke— El
ESAT RAT ate es oe

7

ratio d

MPA

—

KEES

2019, to let us Faeee: 20-12553 Doc: 5 __ Filed: 07/31/20 _Page-2.of4

Your New Benefit Amount

BENEFICIARY’S NAME: STEPHEN A HARRY

Your Social Security benefits will increase by 2.8% in 2019 because of a rise in the cost of
living. You can use this letter as proof of your benefit amount if you need to apply for food,
rent, or energy assistance. You can also use it to apply for bank loans or for other business.

Keep this letter with your important financial records.

e Your monthly amount (before deductions) is $2,393.50
¢ The amount we deduct for Medicare Medical Insurance is $135.50

(If you did not have Medicare as of November 16, 2018,
or if someone else pays your premium, we show $0.00.)

¢ The amount we deduct for your Medicare Prescription Drug Plan is $0.00
(We will notify you if the amount changes in 2019. If you did not elect
withholding as of November 1, 2018, we show $0.00.)

¢ The amount we deduct for voluntary Federal tax withholding is $0.00
(If you did not elect voluntary tax withholding as of
November 16, 2018, we show $0.00.)

e After we take any other deductions, you will receive $2,258.00
on or about January 16, 2019.

If you disagree with any of these amounts, you must write to us within 60 days from the
date you receive this letter. Or visit www.ssa.gov/non-medical/appeal to appeal online.
We would be happy to review the amounts.

If you receive a paper check and want to switch to an electronic payment, please visit the
Department of the Treasury’s Go Direct website at www.godirect.org online.

What If I Have Questions?
e Visit our website at www. socialsecurity. gov
e Call us toll-free at 1-800-772-1213 (TTY 1-800-325-0778)
SR TR TN re ar

PT ee ae re

 

 

> 20-14553 : :
Case Sar Now BenshtAs 120 gage 4of 4

BENEFICIARY’S NAME: TAMMY K HARRY

Your Social Security benefits will increase by 1.6% in 2020 because of a rise in the cost of
living. You can use this letter as proof of your benefit amount if you need to apply for food,
rent, or energy assistance. You can also use it to apply for bank loans or for other business.
Keep this letter with your important financial records.

How M i n?
* Your monthly amount (before deductions) is $1,735.60
¢ The amount we deduct for Medicare Medical Insurance is $144.60

(If you did not have Medicare as of November 22, 2019,
or if someone else pays your premium, we show $0.00.)

¢ The amount we deduct for your Medicare Prescription Drug Plan is $0.00
(We will notify you if the amount changes in 2020. If you did not elect
withholding as of November 1, 2019, we show $0.00.)

¢ The amount we deduct for voluntary Federal tax withholding is $0.00
(If you did not elect voluntary tax withholding as of
November 22, 2019, we show $0.00.)

e After we take any other deductions, you will receive $1,591.00

on or about January 15, 2020.

If you disagree with any of these amounts, you must write to us within 60 days from the
date you receive this letter. Or visit www.ssa.gov/non-medical/appeal to appeal online.
We would be happy to review the amounts.

If you receive a paper check and want to switch to an electronic payment, please visit the
Department of the Treasury’s Go Direct website at www.godirect.org online.

What If I Have Questions?

¢ Visit our website at www.socialsecurity.gov

* Call us toll-free at 1-800-772-1213 (TTY 1-800-325-0778)
* Contact your nearest Social Security office

12301 N, KELLEY AVE
OKLAHOMA CITY OK 73131

Other Help For Seniors
Call the Eldercare Locator service of the U.S. Administration on Aging at 1-800-677-1116

or visit www.eldercare.acl.gov to learn about a wide variety of services that may be
helpful to you.

 
